Case 1:20-cv-01229-CFC-JLH Document 11-1 Filed 11/23/20 Page 1 of 16 PageID #: 242




                            Exhibit 1
Case 1:20-cv-01229-CFC-JLH Document 11-1 Filed 11/23/20 Page 2 of 16 PageID #: 243

                                                                                                 US00706895OB2


   (12) United States Patent                                              (10) Patent No.:     US 7,068,950 B2
        Sinsky                                                            (45) Date of Patent:      Jun. 27, 2006
   (54) CORRECTING MISALIGNMENT BETWEEN                                       4,546,322 A * 10, 1985 Crutcher ..................... 329/308
           DATA AND ACARRIER SIGNAL IN                                        5,367,536 A * 11/1994 Tsujimoto .........        ... 375,269
           TRANSMITTERS                                                       5,418,815 A * 5/1995 Ishikawa et al. ..          ... 375,216
                                                                              6,487.352 B1 * 1 1/2002 Sobiski et al. ....      ... 385,122
                                                                                            ck

   (75) inventor Jeffrey H. Sinsky, Marlboro, NJ (US)                          ER. 33: E. "...m. E.
                                                                                            ck

   (73) Assignee: NJLucent
                       (US)
                           Technologies Inc., Murray Hill,              E. R. E. R. A." OSCE
                                                                        2002/0176129 A1* 11/2002 Dinu et al. ................. 359,110
                                               - 0                      2002/0191260 A1* 12/2002 Bergano ..................... 359, 181
   (*) Notice:         Subject to any disclaimer, the term of this      2002/019 1261 A1* 12/2002 Notargiacomo et al. ... 359/181
                   patent is extended or adjusted under 35
                   U.S.C. 154(b) by 662 days.                          * cited by examiner
   (21) Appl. No.: 10/100,521                                          Primary Examiner Christina Y. Leung
   (22) Filed:         Mar. 18, 2002                                   (57)                        ABSTRACT
                                       O   O                           A device and technique for aligning an optical carrier signal
   (65)                Prior Publication Data                          (e.g., a soliton pulse train) with a data signal in a transmitter.
           US 2004/0208635 A1 Oct. 21, 2004                            According to the invention, the device is configured to
                                                                       analyze the radio frequency (RF) spectrum of the transmit
   (51) Int. Cl.                                                       ter's output. In one implementation, the device evaluates the
        H04B I/04                 (2006.01)                            amount of energy in a certain frequency band located near
   (52) U.S. Cl. ....................... 398/198; 3.98/154; 398/159    a selected null of the RF spectrum. In another implementa
   (58) Field of Classification Search .................. 398/66,      tion, the device examines the shape of the RF spectrum
                     398/147, 81, 154, 155, 158, 159, 161, 188,        within that frequency band. In either case, based on the
                  398/198: 328/150; 375/216, 24, 42: 385/11,           analysis, the device adjusts the phase of the clock signal
                                                        38.5/122       driving an electro-optic (E/O) modulator in the transmitter.
           See application file for complete search history.           Such adjustment reduces misalignment between the optical
                                                                       carrier signal and data resulting, e.g., from thermal effects in
   (56)                   References Cited                             the E/O modulator. The device may be used, e.g., in long
                                                                       haul optical transmission systems operating at 10 GBit/s.
                   U.S. PATENT DOCUMENTS
          4.513,249 A * 4, 1985 Baghdady ................... 327/356                    36 Claims, 9 Drawing Sheets
Case 1:20-cv-01229-CFC-JLH Document 11-1 Filed 11/23/20 Page 3 of 16 PageID #: 244


   U.S. Patent                                               US 7,068,950 B2




                                                    0|
Case 1:20-cv-01229-CFC-JLH Document 11-1 Filed 11/23/20 Page 4 of 16 PageID #: 245


   U.S. Patent         Jun. 27, 2006   Sheet 2 of 9          US 7,068,950 B2
Case 1:20-cv-01229-CFC-JLH Document 11-1 Filed 11/23/20 Page 5 of 16 PageID #: 246


   U.S. Patent             Jun. 27, 2006          Sheet 3 of 9        US 7,068,950 B2




                                                                 3i
                 C    C     C     C    C     C.
                                                                 s
                 Cd
                 cy
                      Co
                      co
                            o
                            St
                                  co
                                  Li
                                       ed
                                       (p
                                             Cd
                                             N              s
                             (up) IeAOd

                                                                 s



                                                                 s
                                                    R


                                                        -




                                                    D




                      C.    C.    C.   C.
                                                                 S.
                 s    O
                      CP
                            Co.
                            Yi
                                  Cd
                                  Li
                                       co
                                       (sp                  s
                            (UIP) Ie AOd
Case 1:20-cv-01229-CFC-JLH Document 11-1 Filed 11/23/20 Page 6 of 16 PageID #: 247


   U.S. Patent         Jun. 27, 2006   Sheet 4 of 9          US 7,068,950 B2
Case 1:20-cv-01229-CFC-JLH Document 11-1 Filed 11/23/20 Page 7 of 16 PageID #: 248


   U.S. Patent         Jun. 27, 2006   Sheet 5 of 9          US 7,068,950 B2




         009
Case 1:20-cv-01229-CFC-JLH Document 11-1 Filed 11/23/20 Page 8 of 16 PageID #: 249


   U.S. Patent           Jun. 27, 2006        Sheet 6 of 9                 US 7,068,950 B2




        C
        op
               -
               op
                    CN
                    op
                         C
                         op
                                w
                                op
                                         LO
                                         op
                                               O
                                               op

             (usp) uppApueg ZHO ( eu!. JoAOdose.IoAV
                                                     N
                                                     Cp
                                                             OO
                                                             cp
                                                                  Od
                                                                  op
                                                                       s
                                                                       3
Case 1:20-cv-01229-CFC-JLH Document 11-1 Filed 11/23/20 Page 9 of 16 PageID #: 250


   U.S. Patent         Jun. 27, 2006   Sheet 7 Of 9          US 7,068,950 B2




          00/
Case 1:20-cv-01229-CFC-JLH Document 11-1 Filed 11/23/20 Page 10 of 16 PageID #: 251


   U.S. Patent          Jun. 27, 2006   Sheet 8 of 9                   US 7,068,950 B2




                                                        K(ouZanHbo)u

                                   OO   C
                                   n    o
                            (ugP) -le AOd
Case 1:20-cv-01229-CFC-JLH Document 11-1 Filed 11/23/20 Page 11 of 16 PageID #: 252


   U.S. Patent                      Jun. 27, 2006       Sheet 9 of 9            US 7,068,950 B2




                                                                               C
                                                                              O
                                                                              CN


                                                                              C
                                                                              CO
                                                                              CN



                >                                                             O
                                                                              N.
                                                                              CN
                >
            Os

            c                                                                 8
        Q-9                                                                    N         O)
            r

            E                                                                       a
        Z.-                                                                   CN
                                                                                    is
                                                                                    N/
                                                                                         CD
                                                                                          ""
            CU                                                                      >
                                                                                    CS     -
                                                                                    m
                                                                                    CD
            So                                                                S an
            R
                S
        b

        >                                                                     Cld
                                                                              CO




                                                                              C
                                                                              N
                                                                              N
                O)
                t
                    O
                    y
                    X                                                         Se
                        N.   C      l       w       O        N         re   o C\

                                 apmiduly Juego JeOO one-pend
Case 1:20-cv-01229-CFC-JLH Document 11-1 Filed 11/23/20 Page 12 of 16 PageID #: 253


                                                        US 7,068,950 B2
                                  1.                                                                   2
       CORRECTING MISALGNMENT BETWEEN                                              SUMMARY OF THE INVENTION
          DATA AND ACARRIER SIGNAL IN
                 TRANSMITTERS                                             In a preferred embodiment, the present invention is a
                                                                       device and technique for aligning an optical carrier signal
            BACKGROUND OF THE INVENTION                            5   (e.g., a soliton pulse train) with data in an optical transmitter.
                                                                       The device is configured to analyze the radio frequency (RF)
     1. Field of the Invention                                         spectrum of the transmitter's output. In one implementation,
     The present invention relates to communication equip              the device evaluates the amount of energy in a certain
   ment.
                                                                       frequency band located near a selected null of the RF
                                                                  10   spectrum. In another implementation, the device examines
      2. Description of the Related Art                                the shape of the RF spectrum within that frequency band. In
      Transmission of optical signals through fiber-optic net          either case, based on the analysis, the device adjusts the
   works is widely used in modern communication systems. In            phase of the clock signal driving an electro-optic (E/O)
   particular, long-haul, high data-rate wavelength division 15        modulator in the transmitter. Such adjustment reduces mis
   multiplexed (WDM) optical transmission is an important              alignment between the optical carrier signal and the data
   component of optical networking. One known way to                   resulting, e.g., from thermal effects in the E/O modulator.
   accomplish long-haul transmission is by using soliton opti          The device may be used, e.g., in long-haul optical transmis
   cal pulses. Due to special non-linear optical characteristics,      sion systems operating at 10 GBit/s.
   a soliton pulse is less Susceptible to chromatic and polar             According to one embodiment, the present invention is an
   ization mode dispersion than, e.g., a rectangular pulse. As         apparatus for reducing misalignment between a carrier sig
   such, soliton pulses can provide relatively low bit error rates     nal and a data signal, the apparatus comprising: (a) an
   and therefore high reliability for optical transmission.            analyzer configured (i) to analyze an input signal corre
                                                                       sponding to the carrier and data signals, and (ii) to generate
      FIG. 1 shows a typical prior art system 100 for transmit         a control signal based on the analysis; and (b) a phase shifter
   ting data using Soliton pulses. System 100 is configured to 25      configured to introduce a phase shift between the data signal
   convert an electronic data stream 102 into an optical signal        and a clock signal using the control signal, wherein the
   104. System 100 comprises a laser 106 that generates a              carrier signal is based on the clock signal.
   continuous wave (CW) beam of light. This beam is fed into              According to another embodiment, the present invention
   an optical fiber and delivered to a first electro-optic (E/O) 30    is a method of reducing misalignment between a carrier
   modulator 108. Modulator 108, also called a pulse carver, is        signal and a data signal, comprising the steps of: (i) ana
   configured to generate an optical pulse train of soliton pulses     lyzing a data-modulated signal corresponding to the carrier
   based on control signals from a modulator driver 114                and data signals; and (ii) introducing a phase shift between
   receiving an electrical input signal 112. Signal 112 may be         the data signal and a clock signal based on the analysis,
   a sine wave at a reference clock frequency. The output of 35        wherein the carrier signal is based on the clock signal.
   modulator 108 is a soliton pulse train 118. Depending on the
   type of E/O modulator, the frequency of pulse train 118 may             BRIEF DESCRIPTION OF THE DRAWINGS
   be equal the frequency of signal 112 or harmonically related
   to it. Pulse train 118, also called an optical carrier signal, is    Other aspects, features, and advantages of the present
   fed into a second E/O modulator 110 configured to modulate 40 invention will become more fully apparent from the follow
   said pulse train based on control signals from a second ing detailed description, the appended claims, and the
   modulator driver 116 receiving data stream 102. The output accompanying drawings in which:
   of modulator 110 is optical signal 104. In different types of        FIG. 1 shows a prior art system for transmitting data using
   transmitters not using Soliton pulses, an optical carrier signal an optical train of Soliton pulses;
   analogous to carrier signal 118 may be a different periodi 45 FIGS. 2A–B illustrate the effect of alignment between the
   cally modulated optical signal.                                   carrier and data signals on the output signal in the system of
      One problem with system 100 is that it requires synchro FIG. 1;
   nizing optical carrier signal 118 and electronic data stream         FIGS. 3A-B show representative spectra of a data-modu
   102. Such synchronization is difficult to maintain due to 50 lated      signal produced using an optical pulse train and a
                                                                     pseudo-random     data signal having a bit rate of about 10
   often occurring and, in general, poorly controllable phase
   drifts in E/O modulators. As a result of phase drift, carrier     GBit/s;
   signal 118 and data stream 102 may become misaligned                 FIG. 4 shows a system for transmitting data according to
   causing inaccuracies in signal 104.                               one  embodiment of the present invention;
      FIGS. 2A–B illustrate the effect of misalignment of 55 can be 5used
                                                                        FIG.    shows a block diagram of a power analyzer that
   signals 102 and 118 on signal 104. As shown in FIG. 2A, embodiment ofinthe           the system of FIG. 4 according to one
                                                                                            present invention;
   when signal 102 is properly aligned with signal 118, modu            FIG.  6 illustrates  the operation of the power analyzer of
   lator 110 transmits or blocks a carrier-signal pulse depend FIG. 5;
   ing on the logical input to driver 116. However, as shown in
   FIG. 2B, when signals 102 and 118 are misaligned, the shape 60 FIG. 7 shows a block diagram of a spectrum analyzer that
   of a transmitted pulse is distorted and/or a pulse is not can be used in the system of FIG. 4 according to another
   properly blocked. Distorted pulses do not have the correct embodiment of the present invention;
   Soliton waveform required for propagation through a long             FIGS. 8A-B illustrate one type of analysis that can be
   haul optical fiber. In addition, misalignment may result in implemented in the spectrum analyzer of FIG. 7 according
   the transmission of portions of carrier-signal pulses that 65 to one embodiment of the present invention; and
   ideally should not be transmitted. Both of these effects may         FIG. 9 illustrates the results of the analysis illustrated in
   result in increased bit error rates at a receiver.                  FIG 8.
Case 1:20-cv-01229-CFC-JLH Document 11-1 Filed 11/23/20 Page 13 of 16 PageID #: 254


                                                          US 7,068,950 B2
                                   3                                                                       4
                    DETAILED DESCRIPTION                                     one embodiment of the present invention. Power analyzer
                                                                             500 is configured to generate control signal 416 based on the
     Reference herein to “one embodiment' or “an embodi                      amount of energy in a certain band located near a spectral
   ment’ means that a particular feature, structure, or charac               null. In one implementation, the band may be centered on
   teristic described in connection with the embodiment can be               null 304 (see FIG.3B) and have a bandwidth of, e.g., 2 GHz.
   included in at least one embodiment of the invention. The                 In a different implementation, a different bandwidth and/or
   appearances of the phrase “in one embodiment in various                   a different null or combination of nulls may be used. In
   places in the specification are not necessarily all referring to          general, control signal 416 causes phase shifter 408 to
   the same embodiment, nor are separate or alternative                      introduce such phase difference between clock signals 112
   embodiments mutually exclusive of other embodiments.                 10   and 412 as to maintain the amount of energy in the chosen
   Although the invention is particularly suitable for use with              band/combination of bands at a specific (e.g., maximum)
   communications equipment, those skilled in the art can                    level.
   appreciate that the invention can be equally applied to other                In one embodiment, power analyzer 500 comprises a
   types of electrical and/or optical equipment.                             bandpass filter (BPF) 502, an envelope detector (ED) 504, a
      Before embodiments of the present invention are                   15   low-pass filter (LPF) 506, and a control signal generating
   described in detail, spectral properties of modulated optical             circuit 508. BPF 502 is configured to pass a portion of signal
   signals, such as signal 104 of system 100, are briefly                    414 corresponding to the pass band of the BPF. In one
   characterized.                                                            embodiment of the present invention, the pass band of BPF
      FIGS. 3A and 3B show two representative spectra of a                   502 is from about 5 GHZ to about 7 GHZ. In other embodi
   data-modulated optical signal produced using an optical                   ments, the pass band of BPF 502 may be configured differ
   pulse train of Soliton pulses and a pseudo-random non                     ently depending, e.g., on the particular spectral null to be
   return-to-Zero (NRZ) data signal having a bit rate of about               used.
   10 GBit/s. FIG. 3A shows a spectrum of a data-modulated                      ED 504 is configured to detect the radio frequency (RF)
   signal (e.g., signal 104 of system 100) when the carrier                  power in the pass band of BPF 502. In one embodiment,
   signal (e.g., signal 118) and the data signal (e.g., signal 102)     25   detector 504 may be a Schottky diode whose output voltage
   are properly aligned. The spectrum exhibits a generally flat              is proportional to the RF power in the pass band of BPF 502.
   background with a sharp peak 302 corresponding to the                     The output signal of ED 504 is a relatively slow changing
   modulation frequency, i.e., about 10 GHz.                                 signal corresponding to the relatively slow phase drift
      FIG. 3B shows a typical spectrum of a data-modulated                   (mostly thermal in nature) of modulator 108 of system 400.
   signal when the carrier and data signals are misaligned. As          30   This signal is processed by LPF 506 and applied to circuit
   can be seen in FIG. 3B, the spectral background is no longer              SO8.
   flat, but rather, exhibits spectral nulls, e.g., nulls 304 and 306           In one embodiment, circuit 508 may be an analog circuit.
   at about 6 and 17GHZ, respectively. The presence of one or                In another embodiment, circuit 508 may include digital
   more nulls in the spectrum is indicative of misalignment and              circuitry. For example, as shown in FIG. 5, circuit 508
   may be used to detect and correct the same. The position,            35   comprises an analog-to-digital converter (ADC) 510, a digi
   shape, and number of nulls depends on certain characteris                 tal processor 512, and a digital-to-analog converter (DAC)
   tics of the system, such as modulation frequency, pulse                   514. ADC 510 can be a relatively low speed ADC configured
   shape, data format, etc. For example, an optical pulse train              to measure the amplitude of the output of LPF 506. Based
   of soliton pulses modulated with pseudo-random NRZ data                   on the measured amplitude, processor 512 generates a
   having a bit rate of X GBit/s will have a spectral null at about     40   digital control signal that is then converted by DAC 514 to
   O.6 X GHZ.                                                                analog control signal 416 applied to phase shifter 408.
      FIG. 4 shows a transmission system 400 according to one                   FIG. 6 further illustrates the operation of power analyzer
   embodiment of the present invention. System 400 comprises                 500 in a 10-GHz system. More specifically, FIG. 6 shows the
   system 100 of FIG. 1 (already described above) and an                     dependence of the average power of signal 414 in the 2-GHz
   alignment device 402. Device 402 is configured to generate           45   band centered on spectral null 304 on the relative delay
   feedback to modulator 108 of system 100 based on signal                   between signals 102 and 112. Delaying clock signal 112
   104 to maintain carrier signal 118 in alignment with the                  causes signal 118 to go in or out of alignment with signal
   input data signal (i.e., signal 102).                                     102. For example, at a delay of about 220 or 320 picosec
      In one embodiment, device 402 comprises a photodetec                   onds (ps), signals 102 and 118 are properly aligned. As seen
   tor 404, an analyzer circuit 406, and a voltage-controlled           50   in FIG. 6, proper alignment corresponds to a relatively high
   phase shifter 408. Phase shifter 408 may be, for example,                 power level (i.e., -80.5 dBm) in the 2-GHz band. Similarly,
   PS-1401 available from Communication Techniques, Inc. of                  when clock signal 112 is delayed by about 270 or 370 ps, the
   Wippany, N.J. A small fraction of the optical output of                   power level is relatively low (i.e., -88.5 dBm) indicating
   system 100 is delivered to photodetector 404 (e.g., a pho                 that signals 102 and 118 are misaligned. Therefore, to
   todiode) using an optical tap. Photodetector 404 is config           55   maintain signals 102 and 118 in alignment, power analyzer
   ured to convert an optical tap signal 410 into an electrical              500 may configure phase shifter 408 by way of control
   signal 414 corresponding to optical signal 104. Analyzer 406              signal 416 to apply a time delay, e.g., of about 220 ps to
   processes signal 414 and, based on the processing, generates              clock signal 112.
   a control signal 416 applied to phase shifter 408. Based on                  FIG. 7 shows a block diagram of a spectrum analyzer 700
   signal 416, phase shifter 408 adjusts the phase of clock             60   that can be used as analyzer 406 of system 400 according to
   signal 112 to generate a phase-shifted clock signal 412                   another embodiment of the present invention. Spectrum
   applied to driver 114 of modulator 108. Using signal 412                  analyzer 700 is configured to generate control signal 416
   instead of signal 112, e.g., helps to compensate for phase                based on the spectral shape of signal 414 within a selected
   drifts of modulator 108 and maintain signals 118 and 102 in               frequency range near a spectral null. In one implementation,
   better alignment with each other.                                    65   the frequency range may be centered on null 304 (see FIG.
      FIG. 5 shows a block diagram of a power analyzer 500                   3B) and be within, e.g., +3 GHz from the position of said
   that can be used as analyzer 406 of system 400 according to               null. In a different implementation, a different frequency
Case 1:20-cv-01229-CFC-JLH Document 11-1 Filed 11/23/20 Page 14 of 16 PageID #: 255


                                                        US 7,068,950 B2
                                  5                                                                     6
   range and/or a different null or combination of nulls may be           signal is then converted to control signal 416 by DAC 714
   used. In one embodiment, control signal 416 causes phase               and used by phase shifter 408 to generate phase-shifted
   shifter 408 to introduce such phase difference between clock           clock signal 412.
   signals 112 and 412 So as to flatten the shape of the spectrum            FIG. 9 shows a set of a values derived from the spectra
   within the selected frequency range. In different embodi               of FIG. 8B as a function of time delay introduced by phase
   ments, different shape criteria for the spectrum may be                shifter 408 between clock signals 112 and 412. As explained
   applied.                                                               earlier in the context of FIG. 6, delaying clock signal 112
      In one embodiment, spectrum analyzer 700 comprises a                causes signal 118 to go in or out of alignment with signal
   BPF 702, a mixer 704, an LPF 706, a control signal                     102. For example in a 10-GHz system, at the delay of about
   generating circuit 708, a sawtooth generator 716, and a           10   220ps, signals 102 and 118 are properly aligned, while at the
   voltage-controlled oscillator (VCO) 718. BPF 702 is con                delay of about 270 ps, those signals are misaligned. FIG. 9
   figured to pass a portion of signal 414 corresponding to the           shows that proper alignment corresponds to low concavity
   pass band of the BPF. In one embodiment of the present                 of the spectrum (i.e., near Zero) whereas misalignment
   invention employed in a 10-GHz system, the pass band of                results in relatively high concavity (i.e., about 6x10'
   BPF 702 is from about 3 GHZ to about 9 GHz. In other              15   dBm/Hz). Therefore similar to the results of FIG. 6, to
   embodiments, the pass band of BPF 702 may be configured                maintain signals 102 and 118 in alignment, spectrum ana
   differently depending, e.g., on the particular frequency range         lyzer 700 may configure phase shifter 408 by way of control
   and/or the spectral null to be used.                                   signal 416 to apply a time delay, e.g., of about 220 ps to
      VCO 718 is configured to sweep across a selected fre                clock signal 112.
   quency range, e.g., the pass band of BPF 702, using a                     Spectrum analyzer 700 has the advantage of being less
   sawtooth waveform from generator 716. Generator 716 also               Susceptible to gradual laser power fluctuations (e.g., that of
   applies that waveform to circuit 708. Mixer 704 multiplies             laser 106 of system 100) than power analyzer 500, whereas
   the outputs of BPF 702 and VCO 718 to place at DC a                    power analyzer 500 can be implemented using fewer and/or
   portion of the power spectrum of signal 414 corresponding              less expensive components than spectrum analyzer 700.
   to the instant frequency of VCO 718. That portion is passed       25   Therefore depending on the particular application, power
   onto circuit 708 via LPF 706 which filters out the relatively          analyzer 500 or spectrum analyzer 700 may be used. For
   high-frequency components also present in the multiplied               example, it may be preferable to use power analyzer 500
   signal.                                                                with optical transmitters having relatively stable optical
      In one embodiment, circuit 708 comprises an envelope                power levels. Likewise, spectrum analyzer 700 may be
   detector 720, an ADC 710, a digital processor 712, and a          30   preferred in situations where laser power is relatively
   DAC 714. Detector 720 may be a detecting log amplifier                 unstable.
   configured to generate an output Voltage proportional to the              Analyzer 406 of system 400 may be implemented using
   logarithm of in-band power of LPF 706. In one implemen                 any suitable technology, e.g., as an ASIC or as discrete
   tation, detector 720 may have a bandwidth and log-linear               circuit elements. Alignment device 402 may be adapted to
   range of about 0–500 MHz and 90 dB, respectively. In other        35   align signals having different data rates (e.g., 10, 20, or 40
   implementations, a different suitable detector may be used.            GBit/s) and to accept clock signals represented by different
      ADC 710 is configured to measure the amplitude of the               waveforms. Furthermore, alignment device 402 may be
   output of detector 720. ADC 710 is further configured to               configured for use with pure electronic circuits, in which
   measure the output voltage of generator 716. Based on these            situation photodetector 404 may be excluded. In different
   measurements, ADC 710 outputs, e.g., a pair of values             40   embodiments, photodetector 404 may be based on any
   corresponding to a frequency within the frequency range                Suitable light-sensitive device. Such as, for example, a pho
   swept by VCO 718 and a power level of signal 414 at that               todiode, a phototransistor, a photogate, photo-conductor, a
   frequency. Therefore in each frequency Sweep, a power                  charge-coupled device, a charge-transfer device, or a charge
   spectrum of signal 414 is measured and output to processor             injection device. Similarly, as used in this specification, the
   712 which is configured to analyze the shape of that power        45   term “light” refers to any suitable electromagnetic radiation
   spectrum using a set of selected criteria. Based on the                in any wavelength that may be used in an optical transmis
   analysis, processor 712 generates a digital control signal that        sion system, such as system 100. Modulators employed in
   is then converted by DAC 714 to analog control signal 416              system 100 may be, for example, lithium niobate Mach
   applied to phase shifter 408.                                          Zhender type modulators operating at, e.g., 1550 nm. In
      FIGS. 8A and 8B illustrate one type of analysis that can
                                                                     50   various embodiments, digital processors 512 and 712 may
   be implemented in processor 712 according to one embodi                be specialized processors designed for their respective cir
   ment of the present invention. FIG. 8A shows a represen                cuits 508 and 708 or be part of a different circuit or device
   tative set of power spectra received by processor 712 from             connected to analyzer 406. Furthermore, said digital pro
   ADC 710. Each spectrum, S(f), is approximated with a                   cessors may be configured to use look-up tables for gener
   second order polynomial, e.g., using Equation (1) as fol
                                                                     55   ating their respective digital control signals. In some
   lows:                                                                  embodiments, a delay may be applied to the data signal (e.g.,
                                                                          signal 102) instead of the clock signal (e.g., signal 112).
           S(f)=a f+alf+ao                                     (1)          While this invention has been described with reference to
                                                                          illustrative embodiments, this description is not intended to
   A representative result of Such approximations is shown in        60   be construed in a limiting sense. Various modifications of the
   FIG. 8B. Processor 712 evaluates the concavity of a recent             described embodiments, as well as other embodiments of the
   spectrum, e.g., using the value of a corresponding to that             invention, which are apparent to persons skilled in the art to
   spectrum. Based on that value, the processor derives a phase           which the invention pertains are deemed to lie within the
   shift that needs to be applied to clock signal 112 by phase            principle and scope of the invention as expressed in the
   shifter 408 to flatten out the spectrum (i.e., to minimize a).    65   following claims.
   Processor 712 then generates a digital control signal corre               Although the steps in the following method claims, if any,
   sponding to the derived phase shift. That digital control              are recited in a particular sequence with corresponding
Case 1:20-cv-01229-CFC-JLH Document 11-1 Filed 11/23/20 Page 15 of 16 PageID #: 256


                                                        US 7,068,950 B2
                                 7                                                                      8
   labeling, unless the claim recitations otherwise imply a                  a digital processor configured to generate a digital control
   particular sequence for implementing some or all of those                    signal based on the digitized output of the amplifier;
   steps, those steps are not necessarily intended to be limited                and
   to being implemented in that particular sequence.                          a digital-to-analog converter configured to generate the
     The invention claimed is:
                                                                                 control signal based on the digital control signal.
      1. An apparatus for reducing misalignment between a                     9. The invention of claim 1, further comprising a photo
   carrier signal and a data signal, the apparatus comprising:             detector configured to (i) receive a data-modulated optical
      (a) an analyzer configured (i) to analyze spectral power of          signal corresponding to the carrier and data signals and (ii)
                                                                           generate the input signal.
         an input signal corresponding to the carrier and data        10      10. The invention of claim 9, further comprising an
         signals, the spectral power being in a spectral band              optical transmitter configured to generate the data-modu
         corresponding to a spectral null of the input signal, and         lated optical signal based on the data signal and the clock
         (ii) to generate a control signal based on the analysis;          signal.
        and
      (b) a phase shifter configured to introduce a phase shift               11. The invention of claim 10, wherein the optical trans
                                                                      15   mitter comprises:
         between the data signal and a clock signal using the                 a first driver configured to generate a first driving signal
         control signal, wherein the carrier signal is based on the              based on the clock signal;
         clock signal.                                                        a first electro-optic (E/O) modulator configured to receive
      2. The invention of claim 1, wherein the analyzer com                      an optical input from a laser and to modulate said
   prises:                                                                       optical input based-on the first driving signal to pro
      (1) a bandpass filter characterized by a pass band, which                  duce the carrier signal;
         includes the spectral band, wherein the input signal is              a second driver configured to generate a second driving
         applied to the bandpass filter;                                         signal based on the data signal; and
      (2) an envelope detector configured to measure power of                 a second E/O modulator configured to receive the carrier
         the input signal in the pass band;                           25
                                                                                 signal and to modulate said carrier signal based on the
      (3) a low pass filter configured to filter the output of the               second driving signal to produce the data-modulated
         envelope detector, and                                                  optical signal.
      (4) a circuit configured to generate the control signal                12. The invention of claim 11, wherein:
         based on said filtered output.                                       the optical input is a continuous wave (CW) signal; and
      3. The invention of claim 2, wherein the circuit comprises:     30
                                                                              the apparatus further comprises the laser.
      an analog-to-digital converter (ADC) configured to digi
         tize the filtered output of the envelope detector;                   13. The invention of claim 9, wherein the phase shifter is
      a digital processor configured to generate a digital control         configured to shift the phase of the clock signal and apply
         signal based on the digitized signal from the ADC; and            the shifted clock signal to the optical transmitter.
      a digital-to-analog converter configured to generate the        35      14. The invention of claim 1, wherein the carrier signal
         control signal based on the digital control signal.               comprises an optical train of Soliton pulses.
      4. The invention of claim 1, wherein the analysis imple                 15. The invention of claim 1, wherein the control signal
   mented in the analyzer is based on spectral shape of the input          is generated Such as to maximize said spectral power.
   signal.                                                                    16. The invention of claim 1, wherein the spectral band is
      5. The invention of claim 4, wherein the control signal is      40   located between about 0.5 foHZ and about 0.7 fohz, where
   generated based on the concavity of the spectral shape of the           foibit/s is a bit rate of the data-modulated signal.
   input signal corresponding to a spectral null in the input                 17. A method of reducing misalignment between a carrier
   signal.                                                                 signal and a data signal, comprising the steps of
      6. The invention of claim 4, wherein the analyzer com           45
                                                                              (i) analyzing spectral power of a data-modulated signal
   prises:                                                                       corresponding to the carrier and data signals, the spec
      (1) a bandpass filter configured to filter the input signal;               tral power being in a spectral band corresponding to a
      (2) a voltage-controlled oscillator (VCO) configured to                    spectral null of the data-modulated sianal; and
         generate a variable frequency signal;                                (ii) introducing a phase shift between the data signal and
      (3) a mixer configured to multiply the output of the            50
                                                                                 a clock signal based on the analysis, wherein the carrier
         bandpass filter and the variable frequency signal;                      signal is based on the clock signal.
      (4) a low pass filter configured to filter the output of the            18. The invention of claim 17, wherein step (i) comprises
         mixer to produce a filtered signal corresponding to the           the steps of:
         spectral shape of the input signal; and                              (1) applying the data-modulated signal to a bandpass filter
      (5) a circuit configured to generate the control signal         55         characterized by a pass band, which includes the spec
         based on said filtered signal.                                         tral band;
      7. The invention of claim 6, wherein the analyzer further              (2) measuring power of the data-modulated signal in the
   comprises a sawtooth generator configured to drive the VCO                   pass band using an envelope detector,
   and provide a reference signal to the circuit, wherein the                (3) filtering the output of the envelope detector using a
   reference signal corresponds to the frequency of the variable      60        low pass filter, and
   frequency signal and the circuit uses the reference signal to             (4) generating a control signal based on said filtered
   generate the control signal.                                                 output.
      8. The invention of claim 6, wherein the circuit comprises:             19. The invention of claim 17, wherein step (i) comprises
      an amplifier, configured to generate an output Voltage               the step of generating a control signal based on the analysis;
         corresponding to the power of the filtered signal;           65   and step (ii) comprises the step of introducing the phase shift
      an analog-to-digital converter configured to digitize the            between the data signal and the clock signal based on the
         output of the amplifier;                                          control signal.
Case 1:20-cv-01229-CFC-JLH Document 11-1 Filed 11/23/20 Page 16 of 16 PageID #: 257


                                                       US 7,068,950 B2
                                 9                                                                    10
      20. The invention of claim 17, wherein step (i) comprises             31. The invention of claim 29, wherein step (ii) comprises
   the step of analyzing spectral shape of the data-modulated             the step of minimizing said concavity.
   signal.                                                                  32. The invention of claim 29, wherein step (i) comprises
      21. The invention of claim 20, wherein step (i) comprises           the steps of:
   the step of analyzing the concavity of a spectral null in the     5      (1) filtering the data-modulated signal using a bandpass
   data-modulated signal.                                                      filter;
      22. The invention of claim 21, wherein step (ii) comprises             (2) generating a variable frequency signal;
   the step of minimizing said concavity.                                    (3) multiplying the output of the bandpass filter and the
      23. The invention of claim 20, wherein step (i) comprises                 variable frequency signal;
   the steps of:                                                     10
                                                                             (4) filtering the result of multiplication to produce a
      (1) filtering the data-modulated signal using a bandpass                  filtered signal corresponding to the spectral shape of the
         filter;                                                                data-modulated signal; and
     (2) generating a variable frequency signal;
     (3) multiplying the output of the bandpass filter and the               (5) generating a control signal based on said filtered
        variable frequency signal;                                   15
                                                                                signal.
     (4) filtering the result of multiplication to produce a                 33. An apparatus for reducing misalignment between a
        filtered signal corresponding to the spectral shape of the        carrier signal and a data signal, the apparatus comprising:
        data-modulated signal; and                                           (a) an analyzer configured (i) to analyze concavity of a
     (5) generating a control signal based on said filtered                     spectral null in an input signal corresponding to the
        signal.                                                                 carrier and data signals, and (ii) to generate a control
     24. The invention of claim 17, further comprising the step                 signal based on the analysis; and
   of:                                                                       (b) a phase shifter configured to introduce a phase shift
      (iii) generating the carrier signal using the clock signal.               between the data signal and a clock signal using the
      25. The invention of claim 24, wherein step (iii) com                     control signal, wherein the carrier signal is based on the
   prises the steps of generating a phase-shifted clock signal       25         clock signal.
   and using the phase-shifted clock signal to generate the                  34. The invention of claim 33, wherein the spectral null
   carrier signal.                                                        corresponds to a spectral band located between about 0.5
      26. The invention of claim 17, wherein the carrier signal           f(GHZ and about 0.7 fohz, where f(Gbit/s is a bit rate of the
   comprises an optical train of Soliton pulses.                          input signal.
      27. The invention of claim 17, wherein step (ii) comprises     30      35. The invention of claim 33, wherein the control signal
   the step of maximizing said spectral power.                            is generated Such as to minimize said concavity.
      28. The invention of claim 17, wherein the spectral band               36. The invention of claim 33, wherein the analyzer
   is located between about 0.5 foHZ and about 0.7 f(Ghz,                 comprises:
   where f(jbit/s is a bit rate of the data-modulated signal.                (1) a bandpass filter configured to filter the input signal;
      29. A method of reducing misalignment between a carrier        35
                                                                             (2) a voltage-controlled oscillator (VCO) configured to
   signal and a data signal, comprising the steps of                            generate a variable frequency signal;
      (i) analyzing concavity of a spectral null in a data                   (3) a mixer configured to multiply the output of the
         modulated signal corresponding to the carrier and data                 bandpass filter and the variable frequency signal;
         signals; and
      (ii) introducing a phase shift between the data signal and     40      (4) a low pass filter configured to filter the output of the
         a clock signal based on the analysis, wherein the carrier              mixer to produce a filtered signal corresponding to the
         signal is based on the clock signal.                                   spectral shape of the input signal; and
      30. The invention of claim 29, wherein the spectral null               (5) a circuit configured to generate the control signal
   corresponds to a spectral band located between about                         based on said filtered signal.
   0.5 foHZ and about 0.7 f(Ghz, where f(Gbit/s is a bit rate of     45
   the data-modulated signal.
